DETAILED ACTION
Examiner’s Comments
This action is in response to applicant initiated interview on 6/10/2021. 
All matters of form have been remedied and the examiner amendment below combines the indicated allowable subject matter with their respective base claims which now places the application in condition for allowance over the prior art of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Catanese on 6/11/2021.
The application has been amended as follows: 
Claim 1 is replaced with, --A modular rack system for mounting on a roof of a vehicle, the modular rack system comprising: a plurality of panels configured to be joined together in a same plane to form a platform with a flat top surface; and a plurality of rails configured to be joined together to form a modular frame surrounding the  platform and extending above the top surface of the platform, wherein the platform is configured to be joined to the modular frame and not to the roof of the vehicle, so as to only be fixed to the roof of the vehicle indirectly via attachment to the modular frame.--;
Cancel claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

6/11/2021